Exhibit 10.2

PERFORMANCE-BASED RESTRICTED STOCK

GRANT NOTICE AND AGREEMENT

RenaissanceRe Holdings Ltd. (the “Company”), pursuant to its 2010
Performance-Based Equity Incentive Plan (the “Plan”), hereby grants to Holder
the number of shares of the Restricted Stock set forth below. The Restricted
Stock is subject to all of the terms and conditions as set forth herein, as well
as the terms and conditions of the Plan, all of which are incorporated herein in
their entirety. Capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Plan. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Grant Notice and Agreement (this “Grant Notice”), the Plan shall govern and
control.

 

Holder:    Neill A. Currie Date of Grant:    June 9, 2010 Number of Shares of
Restricted Stock:    203,506 Definitions:    For purposes of this Grant Notice,
the following definitions shall apply:    “Employment Agreement” means the
Holder’s employment agreement with the Company as in effect as of the date
hereof, as amended, amended and restated, or modified from time to time
hereafter and which specifically refers to the provisions of this Grant Notice.
   “Peer Group” means the following group of companies: Allied World Assurance
Company Holdings, Ltd, Arch Capital Group Ltd., Aspen Insurance Holdings
Limited, Axis Capital Holdings Limited, Endurance Specialty Holdings Ltd.,
Everest Re Group, Ltd., Flagstone Reinsurance Holdings Ltd., Max Capital Group
Ltd., Montpelier Re Holdings Ltd., PartnerRe Ltd., Platinum Underwriters
Holdings Ltd., Transatlantic Holdings Inc., Validus Holdings Ltd., and White
Mountains Insurance Group Ltd.; provided, however, that if sufficient data with
respect to any of such companies is not available to the Committee to calculate
Total Shareholder Return for a given Performance Period, such company or
companies shall not be members of the Peer Group during such Performance Period;
provided further, however, that the Committee may, in its discretion, review and
revise the composition of the Peer Group with respect to any Performance Period
during the Committee’s first quarter



--------------------------------------------------------------------------------

   meeting at the beginning of such Performance Period based on a review of the
appropriateness of including or excluding any given company for comparison
purposes.    “Performance Period” means (i) with respect to Tranche 1, calendar
year 2010, (ii) with respect to Tranche 2, calendar year 2011, (iii) with
respect to Tranche 3, calendar year 2012, and (iv) with respect to Tranche 4,
calendar year 2013.    “Retirement Eligibility Date” shall have the meaning
given to it in the Employment Agreement.    “Service Period” means the period
commencing on the Date of Grant and ending on (i) December 31, 2011, with
respect to each of Tranche 1 and Tranche 2, or (ii) December 31, 2013, with
respect to each of Tranche 3 and Tranche 4.    “Total Shareholder Return” means
the total shareholder return of the Company or a given member of the Peer Group
during any period, as determined by the Committee in its sole discretion;
provided, however, that, with respect to a given Performance Period, the
Committee shall apply the same methodology to the calculation of Total
Shareholder Return of the Company as it applies to the calculation of Total
Shareholder Return of each member of the Peer Group.    “Vested Amount” shall,
with respect to a given Vesting Tranche, be a function of the Company’s Total
Shareholder Return during the applicable Performance Period relative to members
of the Peer Group, determined as follows:

 

     Vested Amount

Relative Total Shareholder Return

   Tranche 1    Tranche 2    Tranche 3    Tranche 4

35th Percentile

   0    0    0    0

50th Percentile

   29,072    29,072    29,072    29,073

75th Percentile

   50,876    50,877    50,876    50,877

 

   In the event that the relative Total Shareholder Return during a given
Performance Period falls between any of the stated percentile values above, the
Vested Amount for the applicable Vesting Tranche shall be determined using a
linear interpolation from the next lowest stated percentile value, rounded down
to the next whole share. For example, if the Company’s Total Shareholder Return
during a the

 

- 2 -



--------------------------------------------------------------------------------

   Performance Period for Tranche 1 is in the 40th percentile relative to the
Peer Group, the Vested Amount for Tranche 1 would equal 9,690, and if the
Company’s Total Shareholder Return during such Performance Period is in the 60th
percentile relative to the Peer Group, the Vested Amount for such Vesting
Tranche would equal 37,793. For all purposes of this Grant Notice, the Plan, the
Employment Agreement, and any other agreement between the Holder and the
Company, relative Total Shareholder Return in the 50th percentile among the Peer
Group shall be deemed to be “target” performance, and any references in the
Employment Agreement to the “Target Number” shall be references to the number of
shares in the Vested Amount at “target” performance. No shares of Restricted
Stock in a given Vesting Tranche shall vest if the Company’s Total Shareholder
Return for the applicable Performance Period relative to the Peer Group is at or
below the 35th percentile. The maximum Vested Amount for any given Vesting
Tranche shall be the Vested Amount set forth for such Vesting Tranche in the
table above for a Total Shareholder Return in the 75th percentile relative to
the Peer Group.    “Vesting Tranche” means a vesting tranche of Restricted Stock
as set forth herein. Vesting Tranches:    “Tranche 1” shall consist of 50,876
shares of the Restricted Stock.    “Tranche 2” shall consist of 50,877 shares of
the Restricted Stock.    “Tranche 3” shall consist of 50,876 shares of the
Restricted Stock.    “Tranche 4” shall consist of 50,877 shares of the
Restricted Stock. Vesting Schedule:    Subject to the Holder’s continued
employment with the Company or a Subsidiary through the applicable Service
Period (except as otherwise provided in any other agreement between the Holder
and the Company pertaining to the Restricted Stock, including the Employment
Agreement), a number of shares of Restricted Stock in each given Vesting Tranche
equal to the Vested Amount shall

 

- 3 -



--------------------------------------------------------------------------------

   vest upon the expiration of such Service Period. Shares of Restricted Stock
in a given Vesting Tranche that do not vest pursuant to the immediately
preceding sentence shall be forfeited by the Holder immediately upon the
expiration of the applicable Service Period. Termination of Employment:    In
the event that the Holder’s employment with the Company and all Subsidiaries
terminates, shares of Restricted Stock that have not vested as of the date of
such termination shall vest or be forfeited, as the case may be, in accordance
with Sections 4(e)(vii), 4(e)(viii) and 4(e)(ix) of the Employment Agreement.
Change in Control:    The Restricted Stock shall vest in accordance with
Section 4(e)(x) of the Employment Agreement. Dividends on Restricted Stock:   
No dividends shall be paid or accrued on the Restricted Stock prior to vesting.
Withholding and Sale of Restricted Stock Prior to Vesting:    Notwithstanding
anything to the contrary herein, in the Plan, or in the Employment Agreement, to
the extent the Company waives or has waived on the Retirement Eligibility Date
the requirement that the Holder remain employed through the applicable Service
Period for purposes of vesting in any shares of Restricted Stock, then upon and
following the Holder’s Retirement Eligibility Date, the Holder may, prior to the
end of the applicable Service Period, satisfy any tax withholding obligations
with respect to the Restricted Stock in a given Vesting Tranche by having shares
of Stock withheld from such Vesting Tranche, and further may sell Restricted
Stock from such Vesting Tranche to the extent necessary to pay taxes in respect
of such Vesting Tranche (after taking into account any such tax withholding),
following which the balance of the shares in respect of such Vesting Tranche
(and any interest in such shares) may not be sold, pledged, hedged, or otherwise
transferred until the end of the applicable Service Period. Additional Terms:   
     

Ÿ      

   The Restricted Stock granted hereunder shall be registered in the Holder’s
name on the books of the Company, but the certificates evidencing such
Restricted Stock shall be retained by the Company while the Restricted Stock
remains unvested.

 

- 4 -



--------------------------------------------------------------------------------

  

Ÿ      

   The Company shall have the right with respect to tax withholding in
accordance with Section 10(d) of the Plan, the terms of which are incorporated
herein by reference and made a part hereof.   

Ÿ      

   This Grant Notice does not confer upon the Holder any right to continue as an
employee.   

Ÿ      

   This Grant Notice shall be construed and interpreted in accordance with the
laws of Bermuda, without regard to the principles of conflicts of law thereof.
  

Ÿ      

   The Holder agrees that this Grant Notice and the Restricted Stock granted
pursuant to the terms hereof satisfy the Company’s obligations under, and comply
with the terms of, Section 4(e) of the Employment Agreement, including without
limitation with respect to the number of Restricted Shares granted hereunder,
the determination of which was based off of the closing price of the Stock on
February 22, 2010, and to the extent of any inconsistencies between the terms of
the Employment Agreement and this Grant Notice, this Grant Notice shall govern
and control.

[Signatures to appear on the following page.]

 

- 5 -



--------------------------------------------------------------------------------

THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THIS GRANT NOTICE AND THE PLAN,
AND AS AN EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK HEREUNDER, AGREES
TO BE BOUND BY THE TERMS THIS GRANT NOTICE AND THE PLAN.

 

RENAISSANCERE HOLDINGS LTD.     HOLDER By:   

/s/ Stephen H. Weinstein

   

/s/ Neill A. Currie

   Signature       Signature Title:   

SVP, General Counsel

    Date:  

June 9, 2010

Date:   

June 9, 2010

     

[Signature Page to Currie Restricted Stock Agreement]